USCA4Case
      Appeal: 19-4553   Doc: 56
          3:18-cr-00025-NKM-JCH    Filed: 03/09/2020
                                Document                Pg: 1 ofPage
                                           217 Filed 03/09/20    1   1 of 1 Pageid#: 1600




                                                                    FILED: March 9, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                      ___________________

                                            No. 19-4553
                                   (3:18-cr-00025-NKM-JCH-3)
                                      ___________________

         UNITED STATES OF AMERICA

                     Plaintiff - Appellee

         v.

         THOMAS WALTER GILLEN

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of submissions relative to the government’s motion to

        hold case in abeyance, the court grants the motion and places this case in abeyance

        pending a decision by this court in United States v. Miselis, No. 19-4550(L), orally

        argued January 31, 2020.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk
